DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0020298 (hereinafter Hsu) in view of US Patent Application Publication 2005/0114992 (hereinafter Todoroki).
Regarding claim 1, Hsu shows a urinal (100a), comprising: a urinal body (1); an electromagnetic valve (41), configured to turn on and off flushing water flushing an outer wall (11) of the urinal body; a capacitive sensor (24, 25), disposed on an inner wall (note sensors 24, 25 are located in the cavity (13) i.e. inner side of the urinal body as shown in fig. 3) of the urinal 
Regarding claim 2, Hsu shows wherein the capacitive sensor (24) is disposed on the inner wall of the urinal body at a location near a draining port (14).
Regarding claim 3, Hsu shows a urinal flushing control method, comprising: disposing an electromagnetic valve (41) to turn on and off flushing water flushing an outer wall (11) of a urinal body (1); disposing a capacitive sensor (24, 25) on an inner wall of the urinal body (note sensors 24, 25 are located in the cavity (13) i.e. inner side of the urinal body as shown in fig. 3) to sense a liquid amount at a corresponding location on the outer wall of the urinal body and transmit a capacitance value signal (par. 31); but fails to show a step of setting a flushing timing reference point when determining that a capacitance value exhibits a dropping trend after a first period since the electromagnetic valve is controlled to be turned off, and controlling to turn on the electromagnetic valve and, at the same time, remove the flushing timing reference point when the flushing timing reference point is present for a second period. Attention is turned to Todoroki which shows a controller (34) that sets a flushing timing reference point when determining that a dropping trend is present after a first period since the electromagnetic valve is controlled to be turned off, and controls to turn on the electromagnetic valve and removes the flushing timing reference point when the flushing timing reference point is present for a second period (par. 127). Todoroki teaches that this process will determine with certainty that urination has completed before beginning a flushing command (par. 127). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the controller of Hsu to include a step of setting a flushing timing reference point when determining that a dropping trend is present after a first period since the electromagnetic valve is controlled to be turned off, and controlling to turn on the 
Regarding claim 4, Todoroki shows wherein the flushing timing reference point is set as a starting point of the dropping trend (par. 129).
Regarding claim 5, Todoroki shows wherein the electromagnetic valve is controlled to be turned off when the electromagnetic valve is controlled to be turned on for a third period (“a  determination is made as to whether this quantity of cleaning water has reached a set value (S102), and if the set value has been reached, the valve is closed (S103)”, par. 131).
Regarding claim 6, Todoroki shows wherein a self-cleaning timing reference point is further set when the electromagnetic valve is controlled to be turned off (“the controller is set to supply electrolyzed water at least once a day, or more frequently in accordance with user frequency”, par. 121), and the electromagnetic valve is controlled to be turned on and, at the same time, the self-cleaning timing reference point is removed when the self-cleaning timing reference point is present for a fourth period, wherein the self-cleaning timing reference point is further removed when the flushing timing reference point is set (“if the flow rate is within the appropriate range, the timer is reset (S112), par. 133).
Regarding claim 7, under the modification of Hsu in view of Todoroki, the value would be a capacitance value in lieu of a Doppler value as described, and Todoroki shows wherein: the capacitance value is collected, stored, and compared every fifth period, the capacitance value is determined as exhibiting the dropping trend if capacitance values collected in m earlier sessions before a current session are stable, and the capacitance value collected in the current 
Regarding claim 8, under the modification of Hsu in view of Todoroki, the value would be a capacitance value in lieu of a Doppler value as described, and Todoroki shows wherein: the capacitance value is collected, stored, and compared every fifth period, the capacitance value is determined as exhibiting the dropping trend if the capacitance value collected in a current session and capacitance values collected in n earlier sessions all drop with respect to a capacitance value collected in a previous session, and capacitance values collected in m even earlier sessions are stable, wherein being stable indicates that an absolute value of a difference between the capacitance value collected in each of the m sessions even earlier than the n sessions before the current session and an average of the capacitance values collected in the m sessions is consistently less than a first value (par. 125).
Regarding claim 9, under the modification of Hsu in view of Todoroki, the value would be a capacitance value in lieu of a Doppler value as described, and Todoroki shows wherein if the capacitance value is determined as exhibiting a rising trend during a period in which the 
Regarding claim 10, under the modification of Hsu in view of Todoroki, the value would be a capacitance value in lieu of a Doppler value as described, and Todoroki shows wherein: the capacitance value is collected, stored, and compared every fifth period, the capacitance value is determined as exhibiting the rising trend if capacitance values collected in m earlier sessions before a current session are stable, and the capacitance value collected in the current session rises, wherein being stable indicates that an absolute value of a difference between the capacitance value collected in each of the m earlier sessions before the current session and an average of the capacitance values collected in the m sessions is consistently less than a first value, and rising indicates that the capacitance value collected in the current session is greater than the average of the capacitance values collected in the m earlier sessions before the current session and an absolute value of a difference between the capacitance value collected in the current session and the average of the capacitance values collected in the m earlier sessions before the current session is greater than the first value (par. 124, 125, 127).
Regarding claim 11, under the modification of Hsu in view of Todoroki, the value would be a capacitance value in lieu of a Doppler value as described, and Todoroki shows wherein: the capacitance value is collected, stored, and compared every fifth period, the capacitance value is determined as exhibiting the rising trend if the capacitance value collected in a current session and capacitance values collected in n earlier sessions are all rising with respect to a capacitance value collected in a previous session, and capacitance values collected in m even earlier sessions are stable, wherein being stable indicates that an absolute value of a difference . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0163388 to Staton and US Patent Application Publication 2010/0088812 to Chen et al. are directed to the state of the art as a showing of a smart urinal that utilizes capacitive sensing and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754